 Case 1:18-mc-00349-MN Document 20 Filed 07/13/20 Page 1 of 1 PageID #: 532




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 JACK MARINE INTERNATIONAL                       )
 SERVICES LTD.,                                  )
                                                 )
                          Plaintiff,             )
                                                 )
                v.                               )   C.A. No. 18-mc-349 (MN)
                                                 )
 TILLMAN ENTERPRISES INC., et al.,               )
                                                 )
                          Defendants.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on June 26, 2020, Magistrate Judge Hall issued a Report and

Recommendation (“the Report”) (D.I. 19) in this action, recommending that the Court deny the

motion for summary judgment of Jack Marine International Services Ltd. (D.I. 10); and

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 13th day of July 2020 that the

Report and Recommendation is ADOPTED.

               Plaintiff Jack Marine International Services Ltd.’s Motion for Summary Judgment

(D.I. 10) is DENIED.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
